DETAILED ACTION
This action is responsive to the Request for Continued Examination (RCE) filed on 03/24/2021. Claim 3 had been previously canceled. Claims 1, 2, and 4-17 are pending in the case. Claims 1 and 10 are independent claims.

Claim Objections
Claims 1, 2, and 4-17 are objected to because of the following informalities:
Claim 1:
Lines 8-9 recite “a first of the two display areas” where “a first display area of the two display areas” was apparently intended.
Line 10 recites “a second of the two display areas” where “a second display area of the two display areas” was apparently intended.
Line 10 recites “a-grid” where “a[[-]] grid” was apparently intended.
Line 11 improperly reintroduces the limitation “entries” (precedent had already been set for the term in line 6).
Claim 4:
The limitation “the direction” in line 2 lacks proper antecedent basis.
Claim 5:
The limitation “the direction” in lines 3 and 4 lacks proper antecedent basis.
Claim 6:
The limitation “the direction” in line 2 lacks proper antecedent basis.
Claim 7:
The limitation “the direction” in line 2 lacks proper antecedent basis.
Claim 9:
Line 3 improperly reintroduces the limitation “a display unit” (precedent had already been set for the term in line 3 of parent claim 1).
Claim 10:
Line 14 improperly reintroduces the limitation “entries” (precedent had already been set for the term in line 9).
Line 15 recites “a second of the two display areas” where “a second display area of the two display areas” was apparently intended.
Line 16 recites “a size” where “a first size” was apparently intended (in order to avoid an improper double antecedence issue, as indicated below).
Line 16 also recites “the first of the two display areas” where “[[the]] a first display area of the two display areas” was apparently intended (in order to avoid a lack of antecedence issue for a first display area of the two display areas). 
Line 17 recites “a size of the second of the two display areas” where “a second size of the second display area of the two display areas” was apparently intended.
Claim 12:
Line 2 improperly reintroduces the limitation “ranges of functions” (precedent had already been set for the term in line 9 of parent claim 10).
Claim 13:
Line 2 improperly reintroduces the limitation “instructions” (precedent had already been set for the term in line 4 of parent claim 10).
Claim 14:
Line 2 improperly reintroduces the limitation “instructions” (precedent had already been set for the term in line 4 of parent claim 10).
Claim 15:
Line 2 improperly reintroduces the limitation “ranges of functions” (precedent had already been set for the term in line 9 of parent claim 10).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The Original Specification does not appear to have sufficient support for the feature recited in independent claims 1 and 10 describing a single “first user input” that is operable to trigger all of the following functionalities: “that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas.” In fact, the original specification does not even mention the word “size,” let alone an operability to increase one size while proportionally decreasing another size. There is even less support for doing all of this in the specifically claimed embodiment wherein “the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas and display menu bar entries representing ranges of functions of the user interface” (at least with respect to the illustration in the figure 7 added on 08/06/2018).
Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. As indicated above, both independent 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The intended metes and bounds of dependent claim 2 are indefinite since it is unclear how the feature “wherein the menu bar entries are arranged in a single line, which, in particular, is arranged along an edge area of the display unit” could possibly be reduced to practice (or even be compatible) with the scenario set forth by its parent claim 1 where “the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas” and “first user input in the menu bar that moves the menu bar.” In other words, the metes and bounds of the arrangement “along an edge area of the display unit” are unclear in a scenario wherein the menu bar is positioned between two areas (meaning that the menu bar would be “sandwiched” between these two areas (as illustrated in fig. 7), not abutted to “an edge area of the display unit” as recited in claim 2; especially if “moving” the menu bar is also a factor). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Enami et al. (US Patent Application Pub. No. 2013/0204459, hereinafter .

As to independent claim 1, Enami shows:
A method for adapting a menu bar on a user interface [fig. 7], the method comprising:
displaying the menu bar on a display unit of the user interface [“… The assignment display areas 21, 22, 23, or command slots 21, 22, 23, are display areas for displaying commands that are respectively assigned to the operation switches 11, 12, 13. … The command slots 21, 22, 23 may also be referred to as the operation menu, which are operable by the user. …” (¶ 39)], wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas and display menu bar entries representing ranges of functions of the user interface [See figs. 3A-4D for a plurality of valid examples on how the two areas can be reasonably mapped to any of: a) the operation menu 21-23 and the second area 24 (figs. 3A-3B), b) operation menu 21-23 and the candidate display area 26 of the menu (with or without the rest of the now-divided areas in continuous display 20 (figs. 4A-4D)), and particularly c) in fig. 4A how the candidate display area 26 of the menu is positioned between two adjacent (left and right) display areas of the continuous display screen to optically delimit the two display areas and display menu bar entries representing ranges ;
receiving a first user input in the menu bar that moves the menu bar [e.g. moving the menu bar in the display from the state in fig. 4A to any of the states in fig. 4B or fig. 4C (or, alternatively, moving from the state in fig. 4D to any of the states illustrated in figs. 4A-4C)], 
decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas [e.g. the movement decreasing the size/amount of blank/underlying screen real estate that would normally be shown while the menu bar is in an un-expanded state (e.g. fig. 4D) while expanding the size/boundaries occupied by the overall menu bar/structure once the menu bar is expanded (e.g. figs. 4A-4C)]
for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface; displaying the grid in the second display area on the display unit [See the user input options and concomitant grids/columns in figs. 4-6 & 10A-11B. For further context, see ¶¶ 44-51 & 55.]; 
receiving a second predefined user input in the grid with respect to a selected entry of the displayable entries; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing the ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See the second predefined input with respect to a selected entry of the displayable entries in fig. 6 & ¶ 55, and how in response thereto, an additional entry that is the same as the selected entry is added and displayed in the menu bar (for subsequent selection) along with the menu bar entries representing (the) ranges of functions while also keeping available the selected entry in the grid being displayed in the second display area (i.e. in fig. 6, how the “Play” selected entry is added to the menu bar while still being kept available).].

Even though it is respectfully maintained that the selected “Play” entry and the menu bar entry 22 reflecting a “Play” control refer to the same control/functionality, in the interests of transparency and compacting prosecution, it is potentially conceded that the animation itself of fig. 6 is not comprehensively illustrated so as to definitively rule out the possibility of the selected entry not also being “kept available” during the second predefined user input as narrowly as apparently intended. In an analogous art, Kluttz shows:
A method for adapting a menu bar on a user interface [e.g. Kluttz: fig. 6], the method comprising: displaying the menu bar on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas and display menu bar entries representing ranges of functions of the user interface [See in fig. 6 how the menu bar (“Add/Remove Panel”) e.g. the “Add/Remove Panel” in fig. 6 is positioned between either two display areas 650 and/or a first display area 640 and a second display area 650) and display menu bar entries representing ranges of functions of the user interface (e.g. icons 600A-600F).]; …
receiving a second predefined user input in the grid with respect to a selected entry of the displayable entries; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing the ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See how after a first user input (e.g. Kluttz: ¶¶ 27 & 37), a second predefined user input is received; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar (Kluttz: fig. 6; ¶¶ 37-39).].

One of ordinary skill in the art, having the teachings of Enami and Kluttz before them prior to the effective filing date of the claimed invention, would have been provides all the commands for the active device, in addition to the command slots 21, 22, 23.” (Enami: ¶ 55). Moreover, Kluttz’s solution “provides a convenient means by which a user can quickly access his or her favorite applications, irrespective of the current screen or view. An embodiment provides a consistent launch point, termed herein a “dock point”, by which the user can easily launch (start, initiate) a utility that makes accessible his or her favorite sub-set of applications. An embodiment provides for easy editing of such a utility to add, remove, and change applications (and their ordering) appearing therein” (Kluttz: ¶ 19). Thus, by incorporating Kluttz’s improvements into Enami, onerous guesswork would be eliminated since the user would be provided with a clearer context as to which entries are still available out of the totality of entries while also being apprised of the selectability of the entries in the menu bar “which may be frequently used…, thereby allowing the operation switches 11, 12, 13 to be serving as shortcut keys. The user is, therefore, enabled to perform only a few operations to quickly select a desired application or command, and achieve the ease of device operation in a traveling vehicle.” (Enami: ¶ 64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Enami in view of Kluttz (hereinafter, the “Enami-Kluttz” combination) in order to obtain the invention as recited in claim 1.


wherein the menu bar entries are arranged in a single line, which, in particular, is arranged along an edge area of the display unit [See, e.g., the single –line menu bar arranged along an edge area of the display unit in Enami: fig. 3A-3B and the single line of menu bar entries arranged along an edge area of the display unit in Kluttz: fig. 6.]. 

As to dependent claim 4, Enami-Kluttz further shows:
wherein the first user input is a wiping gesture which starts in an edge area of the display unit and is oriented in the direction of a central area of the display unit [See the wiping gestures in at least Enami: figs. 4C & 6 and Kluttz: ¶¶ 27 & 37.]. 

As to dependent claim 5, Enami-Kluttz further shows: 
wherein the second user input is a wiping gesture, which starts on an entry of the menu bar and is oriented in the direction of the grid, and/or which starts on an entry of the grid and is oriented in the direction of the menu bar [See the wiping gesture alternatives illustrated in Enami: figs. 4B-4C, 6, & 10A-11B, and/or as described in Enami: ¶¶ 47-48, 51, 55, & 75 and Kluttz: fig. 6; ¶¶ 37-39.]. 

As to dependent claim 6, Enami-Kluttz further shows: 	
wherein the second user input is a wiping gesture which starts on an entry of the menu bar and is oriented in the direction of the grid, and the adapting of the menu bar comprises a removing of the entry from the menu bar [See the . 

As to dependent claim 7, Enami-Kluttz further shows: 
wherein the second user input is a wiping gesture which starts on an entry of the grid and is oriented in the direction of the menu bar, and the adapting of the menu bar comprises an adding of the entry to the menu bar [See the wiping gesture alternatives illustrated in Enami: figs. 4B-4C, 6, & 10A-11B, and/or as described in Enami: ¶¶ 44-48, 50-51, 55, 64, & 75; which show the operability to drag and/or rotate entries in order to add them to the menu bar (Enami: figs. 10A-11B). See also the wiping to add gesture in Kluttz: fig. 6; ¶¶ 37-38.]. 

As to dependent claim 8, Enami-Kluttz further shows: 
wherein the displayable entries are icons [See the icons in Enami: figs 3-6 & 10A-11B, and Kluttz: figs. 2 & 5-6; ¶¶ 27-31 & 36-41.]. 

As to dependent claim 9, Enami-Kluttz further shows: 
receiving a wiping gesture of a user and in response thereto displaying the menu bar on a display unit of the user interface [See the wiping gesture alternatives illustrated in Enami: figs. 3A-4C, 6, & 10A-11B, and/or as described in Enami: ¶¶ 31, 44-48, 50-51, 55, 64, & 75; which show the operability to display either the first menu bar or . 

As to independent claim 10, Enami shows:
A user interface for adapting a menu bar on a display unit of a locomotive vehicle [“The commands for starting and controlling an application, such as an in-vehicle device 40, which may be frequently used, are assigned to the operation switches 11, 12, 13, thereby allowing the operation switches 11, 12, 13 to be serving as shortcut keys. The user is, therefore, enabled to perform only a few operations to quickly select a desired application or command, and achieve the ease of device operation in a traveling vehicle.” (¶ 64)], the user interface comprising: 
one or more processors [¶ 82]; 
a memory having a plurality of instructions stored thereon that, when executed by the one or more processors [fig. 1, ¶¶ 70 & 84], causes the user interface to: 
display the menu bar on the display unit [“… The assignment display areas 21, 22, 23, or command slots 21, 22, 23, are display areas for displaying commands that are respectively assigned to the operation switches 11, 12, 13. … The command slots 21, 22, 23 may also be referred to as the operation menu, which are operable by the user. …” (¶ 39)], wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas and display menu bar entries representing ranges of functions of the user interface [See figs. 3A-4D for a plurality of valid examples on how the two areas can be reasonably mapped to any of: a) the operation menu 21-23 and the second area 24 (figs. 3A-3B), b) operation menu 21-23 and the candidate display area 26 of the menu (with or without the rest of the now-divided areas in continuous display 20 (figs. 4A-4D)), and particularly c) in fig. 4A how the candidate display area 26 of the menu is positioned between two adjacent (left and right) display areas of the continuous display screen to optically delimit the two display areas and display menu bar entries representing ranges of functions of the user interface (fig. 4A & ¶¶ 44-48). For further context, see also figs. 4-6 & 10A-11B.]; 
receive a first user input and a second predefined user input; evaluate the first user input and the second predefined user input; display, in response to the first user input, a grid of at least a plurality of columns containing a totality of entries that are displayable in the menu bar representing the ranges of functions of the user interface in a second of the two display areas [See the user input options and concomitant grids/columns in figs. 4-6 & 10A-11B. For further context, see ¶¶ 44-51 & 55.], 
wherein the menu bar moves in the display [e.g. moving the menu bar in the display from the state in fig. 4A to any of the states in fig. 4B or fig. 4C (or, alternatively, moving from the state in fig. 4D to any of the states illustrated in figs. 4A-4C)] and 
decreases a size of the first of the two display areas and correspondingly increases a size of the second of the two display areas [e.g. decreasing the size/amount of blank/underlying screen real estate that would normally be shown while the menu bar is in an un-expanded state (e.g. fig. 4D) while expanding the e.g. figs. 4A-4C)]; and in response to the second predefined user input with respect to a selected entry of the displayable entries in the grid, add an additional entry that is the same as the selected entry to the menu bar and display the selected entry in the menu bar while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See the second predefined input with respect to a selected entry of the displayable entries in fig. 6 & ¶ 55, and how in response thereto, an additional entry that is the same as the selected entry is added and displayed in the menu bar (for subsequent selection) along with the menu bar entries representing (the) ranges of functions while also keeping available the selected entry in the grid (i.e. in fig. 6, how the “Play” selected entry is added to the menu bar while still being kept available).].

Even though it is respectfully maintained that the selected “Play” entry and the menu bar entry 22 reflecting a “Play” control refer to the same control/functionality, in the interests of transparency and compacting prosecution, it is potentially conceded that the animation itself of fig. 6 is not comprehensively illustrated so as to definitively rule out the possibility of the selected entry not also being “kept available” during the second predefined user input as narrowly as apparently intended. In an analogous art, Kluttz shows:
display the menu bar on the display unit, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas and display menu bar entries representing ranges of functions of the user interface [See in fig. 6 how the menu bar (“Add/Remove Panel”) is displayed on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas (e.g. the “Add/Remove Panel” in fig. 6 is positioned between either two display areas 650 and/or a first display area 640 and a second display area 650) and display menu bar entries representing ranges of functions of the user interface (e.g. icons 600A-600F).];
receive a first user input and a second predefined user input; evaluate the first user input and the second predefined user input; … and in response to the second predefined user input with respect to a selected entry of the displayable entries in the grid, add an additional entry that is the same as the selected entry to the menu bar and display the selected entry in the menu bar while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See how after a first user input (e.g. Kluttz: ¶¶ 27 & 37), a second predefined user input is received; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries .

One of ordinary skill in the art, having the teachings of Enami and Kluttz before them prior to the effective filing date of the claimed invention, would have been motivated to add and display (for subsequent selection) additional entries to Enami’s menu bar while also keeping available the selected entry in its grid, as taught by Kluttz. The rationale for doing so would have been that Enami already explicitly described this scenario “with reference to FIG. 6, the device control menu displays a command display area 28, which provides all the commands for the active device, in addition to the command slots 21, 22, 23.” (Enami: ¶ 55). Moreover, Kluttz’s solution “provides a convenient means by which a user can quickly access his or her favorite applications, irrespective of the current screen or view. An embodiment provides a consistent launch point, termed herein a “dock point”, by which the user can easily launch (start, initiate) a utility that makes accessible his or her favorite sub-set of applications. An embodiment provides for easy editing of such a utility to add, remove, and change applications (and their ordering) appearing therein” (Kluttz: ¶ 19). Thus, by incorporating Kluttz’s improvements into Enami, onerous guesswork would be eliminated since the user would be provided with a clearer context as to which entries are still available out of the totality of entries while also being apprised of the entries in the menu bar “which may be frequently used…, thereby allowing the operation switches 11, 12, 13 to be serving as shortcut keys. The user is, therefore, enabled to perform only a few operations to quickly select a desired application or command, and achieve the ease of device 

As to dependent claim 11, Enami-Kluttz further shows:
The user interface of claim 10, configured to carry out a method for adapting the menu bar on the user interface, the method comprising adding the selected entry to the menu bar while also keeping available the selected entry in the grid in response to the second predefined user input [See the second predefined input with respect to a selected entry of the displayable entries in Enami: fig. 6 & ¶ 55, and how in response thereto, an additional entry is added that is the same as the selected entry to the menu bar while also keeping available the selected entry in the grid (i.e. in Enami: fig. 6, how the “Play” selected entry is added to the menu bar while still being kept available). See also Kluttz: fig. 6; ¶¶ 37-39.]. 

As to dependent claim 12, Enami-Kluttz further shows:
A mobile wireless communication device comprising the user interface of claim 10, wherein the displayable entries represent ranges of functions of the mobile wireless communication device [See the remote operation apparatus 10 in Enami: fig. 1 and the displayable entries representing ranges of functions of the mobile wireless communication device in Enami: figs. 3A-6 & 10A-11B. See also Kluttz: fig. 2; ¶ 27.]. 

As to dependent claim 13, Enami-Kluttz further shows:
A non-transitory computer program product [Enami: figs. 1-2 & ¶ 70 | Kluttz: ¶¶ 05 & 44], comprising instructions which, when carried out on an evaluating unit of the user interface of claim 10, add the selected entry to the menu bar while also keeping available the selected entry in the grid in response to the second predefined user input [See the second predefined input with respect to a selected entry of the displayable entries in Enami: fig. 6 & ¶ 55, and how in response thereto, an additional entry is added that is the same as the selected entry to the menu bar while also keeping available the selected entry in the grid (i.e. in Enami: fig. 6, how the “Play” selected entry is added to the menu bar while still being kept available). See also Kluttz: fig. 6; ¶¶ 37-39.]. 

As to dependent claim 14, Enami-Kluttz further shows:
A non-transitory, machine-readable storage media [Enami: figs. 1-2 & ¶ 70 | Kluttz: ¶¶ 05 & 44] comprising a plurality of instructions which, when carried out on an evaluating unit of the user interface of claim 10, add the selected entry to the menu bar while also keeping available the selected entry in the grid in response to the second predefined user input [See the second predefined input with respect to a selected entry of the displayable entries in Enami: fig. 6 & ¶ 55, and how in response thereto, an additional entry is added that is the same as the selected entry to the menu bar while also keeping available the selected entry in the grid (i.e. in fig. 6, . 

As to dependent claim 15, Enami-Kluttz further shows:
A transportation vehicle comprising the user interface of claim 10, wherein the displayable entries represent ranges of functions of the transportation vehicle [See in-vehicle device 40 in and its concomitant displayable entries representing ranges of functions in Enami: figs. 3A-6 and 10A-11B, ¶¶ 02-11, 25-28, & 64.].

As to dependent claim 16, Enami-Kluttz further shows:
wherein displaying the menu bar on the display unit of the user comprises automatically displaying the menu bar on the display unit of the user prior to receiving an input from the user [i.e. the menu bar can be displayed indefinitely and/or remain open for a configurable interval, meaning that the menu bar would have been automatically displayed prior to receiving an input from the user (Enami: figs. 3A-4D). See also Kluttz: ¶¶ 19 & 28.].

As to dependent claim 17, Enami-Kluttz further shows:
wherein displaying the menu bar on the display unit of the user comprises displaying the menu bar on the display unit of the user prior to receiving the first user input [i.e. the menu bar can be displayed indefinitely and/or remain open for a configurable interval, meaning that the menu bar would have been automatically .


Claims 1, 2, and 4-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Ricci (US Patent Application Pub. No. 2013/0145360, hereinafter “Ricci”) in view of Kluttz et al. (US Patent Application Pub. No. 2012/0311498, hereinafter “Kluttz”).

As to independent claim 1, Ricci shows:
A method for adapting a menu bar on a user interface [e.g. figs. 5A-6C], the method comprising:
displaying the menu bar on a display unit of the user interface [e.g. displaying a console application tray 504 (figs. 5A-5E) in its first stage (prior to the expansion into the embodiment illustrated in figs. 6A-6C), and/or item 680 (after the first user input expanding the menu bar 504 as first illustrated in figs. 5A-5E has already taken place, as illustrated in figs. 6A-6C).], 
wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas [see, e.g., in figs. 5A-6C how a multitude of its teachings read on these claimed elements, including the two or more display areas described in either of ¶¶ 104-109 (corresponding to figs. 5A-5E) and/or ¶¶ 110-121 (corresponding to 115)), the “positioned between the two display areas of the continuous display screen” aspects appears to be drawn to a nonfunctional design choice,1 and the “to optically delimit the two display areas” aspect appears to be drawn to both a design choice and an intended use/result2 (neither of which should technically carry considerable patentable weight for purposes of prior art analysis).] and 
display menu bar entries representing ranges of functions of the user interface [e.g. displaying icons 508 (figs. 5A-5E), items/“icons representative of one or more configurable dash display applications” (¶ 117), and/or any of the icons (like meter application 618 - ¶ 121) inside area 680 (figs. 6A-6C)];
receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface; displaying the grid in the second display area on the display unit [“{…} the application tray area 640 a may be accessed by dragging a tray handle 632 or other feature to reveal the application tray area 640a. {…} Revealing the application tray area 640a may be visually represented in a number of ways. Moreover, the effect that revealing the tray may have on displayed applications may also be represented in a number of ways. In some embodiments, the application tray area 640a may fly-out from a side of the device 100. In other embodiments the application tray area 640a may appear from a location of the display 608. The manner in which the tray area 640a transitions can be configured with regard to speed, color, transparency, audio output, and combinations thereof. In another embodiment, the application tray area 640a may be “pulled” in a direction 634 from a side of the device 100 to appear over displayed applications. In yet another embodiment, the application tray area 640a may be pulled from a side of the device 100 to share the display 608 with any displayed applications. This embodiment may require the resizing of displayed applications to provide adequate display area for the revealed tray area 640a. In one embodiment, as the tray area 640a increases in size, the displayed applications may decrease in size, and vice versa.” (¶ 116)];
receiving a second predefined user input in the grid with respect to a selected entry of the displayable entries; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing the ranges of functions [“The configuration area 640b of the GUI may contain menu structures, pictures, and/or other icons representative of one or more configurable dash display applications. For example, the configuration area 640b may show a configuration display screen 680. This configuration display screen 660 represents the arranged GUI of the display device which may be configured in this area of the device screen 608. It is one aspect of the present disclosure that applications from the tray area 640a may be dragged and dropped into place on the configuration area 640b of the device screen 608. Once inside the configuration area 640b each application may be adjusted according to desired user specifications. Various configurations represented by the configuration display screen 680 may be saved by initiating a save function through a save icon 660.
FIG. 6B depicts a second representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure. In particular, a user 664 is accessing an application from a menu structure 636a in the tray area 640a. The user may select one or more applications from any menu structure, or combination of menu structures, and drag the application around the GUI in any direction 668. For example a user may wish to select a new gage from the meters folder 636a and drag it to the configuration area 640b for deployment in the configuration display screen 680 and even be displayed in the configurable dash display GUI.
Referring now to FIG. 6C a fourth representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure is shown. As shown, a user 664 has dragged a meter application 618 in a direction 672 that crosses the tray area 640a and configuration area 640b separator, the tray handle 632. The meter application may have been chosen from a folder 636a in the tray area 640a to be dropped in the configuration display screen 680 of the configuration area 640b. It is an aspect of the present disclosure that one or more applications may be dragged between the tray area 640a and the configuration area 640b, and vice versa. The applications may be dragged from one area to be dropped in another and/or dragged and dropped within the same area. The behavior of a dropped application may change if the area from which it was dragged differs from the area to which it is dropped. For instance, an application may be dragged from the tray area 640a to be dropped in the configuration area 640b. In this case, the application behavior on this type of drag may be configured to add the application to the configuration area and/or the configuration display screen 680. In contrast, the same application may be dragged from the configuration area 640b to be dropped in the tray area 640a. In this scenario, the behavior of the application may be configured to delete the application from the configuration area 640b once it is “dropped” in the tray area 640a. In this scenario, it is not necessary that the application be added to the tray area 640a. This application behavior may be configured to be interchangeable between areas and/or configured to be similar between areas.” (¶¶ 119-121)].

Even though Ricci explicitly shows an operability to “anchor” selected entries (Ricci: ¶ 101) and/or deliberately defining a selected entry as being “essential” such that it “may be configured to remain displayed on the device 100” (Ricci: ¶ 102), in the interests of transparency and compacting prosecution, it is potentially conceded that the illustrations throughout Ricci: figs. 5A-6C do not appear to explicitly show how this 
A method for adapting a menu bar on a user interface [e.g. Kluttz: fig. 6], the method comprising: displaying the menu bar on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas and display menu bar entries representing ranges of functions of the user interface [See in fig. 6 how the menu bar (“Add/Remove Panel”) is displayed on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas (e.g. the “Add/Remove Panel” in fig. 6 is positioned between either two display areas 650 and/or a first display area 640 and a second display area 650) and display menu bar entries representing ranges of functions of the user interface (e.g. icons 600A-600F).]; {…}
receiving a second predefined user input in the grid with respect to a selected entry of the displayable entries; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing the ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See how after a first user input (e.g. Kluttz: ¶¶ 27 & 37), a second predefined user input is received; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar (Kluttz: fig. 6; ¶¶ 37-39).].

One of ordinary skill in the art, having the teachings of Ricci and Kluttz before them prior to the effective filing date of the claimed invention, would have been motivated to add and display (selectable) additional entries in Ricci’s menu bar examples while also keeping available the selected entry in its grid, as taught by Kluttz. The rationale for doing so would have been that Ricci already explicitly showed an operability to include “additional features, including one or more additional buttons, slots, display areas, and/or shapes” (Ricci: ¶ 111) and how the selection of the selected entry in the grid may have been arranged in “any menu structure, or combination of menu structures” (Ricci: ¶ 120); this is on top of Ricci’s aforementioned operability to “anchor” selected entries (Ricci: ¶ 101) and/or deliberately defining a selected entry as being “essential” such that it “may be configured to remain displayed on the device 100” (Ricci: ¶ 102). Moreover, Kluttz’s solution “provides a convenient means by which a user can quickly access his or her favorite applications, irrespective of the current by which the user can easily launch (start, initiate) a utility that makes accessible his or her favorite sub-set of applications. An embodiment provides for easy editing of such a utility to add, remove, and change applications (and their ordering) appearing therein” (Kluttz: ¶ 19). Thus, by incorporating Kluttz’s improvements into Ricci, onerous guesswork would be eliminated since the user would be provided with a clearer context as to which entries are still available out of the totality of entries while also/simultaneously being apprised of the selectability of the entries in the menu bar, which would have improved Ricci’s chances of achieving its explicitly stated goal of “offering increased vehicle operator convenience, satisfaction flexibility, and versatility” (Ricci: ¶ 21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ricci in view of Kluttz (hereinafter, the “Ricci-Kluttz” combination) in order to obtain the invention as recited in claim 1.

As to dependent claim 2, Ricci-Kluttz further shows:
wherein the menu bar entries are arranged in a single line, which, in particular, is arranged along an edge area of the display unit [See, e.g., the single line menu bar arranged along an edge area of the display unit in tray 504 and/or respective areas 512 (Ricci: figs. 5A-5E), the single line menu bar arranged along an edge area of the display unit in area 680 (Ricci: figs. 6A-6C), and/or the single line of menu bar entries arranged along an edge area of the display unit in Kluttz: fig. 6. It is also noted that these features (although again not required due to the aforementioned .

As to dependent claim 4, Ricci-Kluttz further shows:
wherein the first user input is a wiping gesture which starts in an edge area of the display unit and is oriented in the direction of a central area of the display unit [“{…} the application tray area 640 a may be accessed by dragging a tray handle 632 or other feature to reveal the application tray area 640a. {…} Revealing the application tray area 640a may be visually represented in a number of ways. Moreover, the effect that revealing the tray may have on displayed applications may also be represented in a number of ways. In some embodiments, the application tray area 640a may fly-out from a side of the device 100. In other embodiments the application tray area 640a may appear from a location of the display 608. The manner in which the tray area 640a transitions can be configured with regard to speed, color, transparency, audio output, and combinations thereof. In another embodiment, the application tray area 640a may be “pulled” in a direction 634 from a side of the device 100 to appear over displayed applications. In yet another embodiment, the application tray area 640a may be pulled from a side of the device 100 to share the display 608 with any displayed applications. This embodiment may require the resizing of displayed applications to provide adequate display area for the revealed tray area 640a. In one embodiment, as the tray area 640a increases in size, the displayed applications may decrease in size, and vice versa.” (Ricci: ¶ 116)
For further context, see the wiping gesture examples throughout Ricci: figs. 5A-6C and/or Kluttz: ¶¶ 27 & 37.].

As to dependent claim 5, Ricci-Kluttz further shows:
wherein the second user input is a wiping gesture, which starts on an entry of the menu bar and is oriented in the direction of the grid, and/or which starts on an entry of the grid and is oriented in the direction of the menu bar [“{…} applications from the tray area 640a may be dragged and dropped into place on the configuration area 640b of the device screen 608. Once inside the configuration area 640b each application may be adjusted according to desired user specifications. Various configurations represented by the configuration display screen 680 may be saved by initiating a save function through a save icon 660.
FIG. 6B depicts a second representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure. In particular, a user 664 is accessing an application from a menu structure 636a in the tray area 640a. The user may select one or more applications from any menu structure, or combination of menu structures, and drag the application around the GUI in any direction 668. For example a user may wish to select a new gage from the meters folder 636a and drag it to the configuration area 640b for deployment in the configuration display screen 680 and even be displayed in the configurable dash display GUI.
 FIG. 6C a fourth representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure is shown. As shown, a user 664 has dragged a meter application 618 in a direction 672 that crosses the tray area 640a and configuration area 640b separator, the tray handle 632. The meter application may have been chosen from a folder 636a in the tray area 640a to be dropped in the configuration display screen 680 of the configuration area 640b. It is an aspect of the present disclosure that one or more applications may be dragged between the tray area 640a and the configuration area 640b, and vice versa. The applications may be dragged from one area to be dropped in another and/or dragged and dropped within the same area. The behavior of a dropped application may change if the area from which it was dragged differs from the area to which it is dropped. For instance, an application may be dragged from the tray area 640a to be dropped in the configuration area 640b. In this case, the application behavior on this type of drag may be configured to add the application to the configuration area and/or the configuration display screen 680. In contrast, the same application may be dragged from the configuration area 640b to be dropped in the tray area 640a. In this scenario, the behavior of the application may be configured to delete the application from the configuration area 640b once it is “dropped” in the tray area 640a. In this scenario, it is not necessary that the application be added to the tray area 640a. This application behavior may be configured to be interchangeable between areas and/or configured to be similar between areas.” (Ricci: ¶¶ 119-121)
.

As to dependent claim 6, Ricci-Kluttz further shows:
wherein the second user input is a wiping gesture which starts on an entry of the menu bar and is oriented in the direction of the grid, and the adapting of the menu bar comprises a removing of the entry from the menu bar [“{…} applications from the tray area 640a may be dragged and dropped into place on the configuration area 640b of the device screen 608. Once inside the configuration area 640b each application may be adjusted according to desired user specifications. Various configurations represented by the configuration display screen 680 may be saved by initiating a save function through a save icon 660.
FIG. 6B depicts a second representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure. In particular, a user 664 is accessing an application from a menu structure 636a in the tray area 640a. The user may select one or more applications from any menu structure, or combination of menu structures, and drag the application around the GUI in any direction 668. For example a user may wish to select a new gage from the meters folder 636a and drag it to the configuration area 640b for deployment in the configuration display screen 680 and even be displayed in the configurable dash display GUI.
Referring now to FIG. 6C a fourth representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present a user 664 has dragged a meter application 618 in a direction 672 that crosses the tray area 640a and configuration area 640b separator, the tray handle 632. The meter application may have been chosen from a folder 636a in the tray area 640a to be dropped in the configuration display screen 680 of the configuration area 640b. It is an aspect of the present disclosure that one or more applications may be dragged between the tray area 640a and the configuration area 640b, and vice versa. The applications may be dragged from one area to be dropped in another and/or dragged and dropped within the same area. The behavior of a dropped application may change if the area from which it was dragged differs from the area to which it is dropped. For instance, an application may be dragged from the tray area 640a to be dropped in the configuration area 640b. In this case, the application behavior on this type of drag may be configured to add the application to the configuration area and/or the configuration display screen 680. In contrast, the same application may be dragged from the configuration area 640b to be dropped in the tray area 640a. In this scenario, the behavior of the application may be configured to delete the application from the configuration area 640b once it is “dropped” in the tray area 640a. {…} This application behavior may be configured to be interchangeable between areas and/or configured to be similar between areas.” (Ricci: ¶¶ 119-121)
For further context, see the wiping gesture examples throughout Ricci: figs. 5A-6C and/or Kluttz: fig. 6; ¶¶ 37-39 (especially the “removing” aspects in Ricci: ¶ 121 and Kluttz: ¶ 39).].


wherein the second user input is a wiping gesture which starts on an entry of the grid and is oriented in the direction of the menu bar, and the adapting of the menu bar comprises an adding of the entry to the menu bar [“{…} applications from the tray area 640a may be dragged and dropped into place on the configuration area 640b of the device screen 608. Once inside the configuration area 640b each application may be adjusted according to desired user specifications. Various configurations represented by the configuration display screen 680 may be saved by initiating a save function through a save icon 660.
FIG. 6B depicts a second representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure. In particular, a user 664 is accessing an application from a menu structure 636a in the tray area 640a. The user may select one or more applications from any menu structure, or combination of menu structures, and drag the application around the GUI in any direction 668. For example a user may wish to select a new gage from the meters folder 636a and drag it to the configuration area 640b for deployment in the configuration display screen 680 and even be displayed in the configurable dash display GUI.
Referring now to FIG. 6C a fourth representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure is shown. As shown, a user 664 has dragged a meter application 618 in a direction 672 that crosses the tray area 640a and configuration area 640b separator, the tray handle 632. The meter application may have been chosen from a one or more applications may be dragged between the tray area 640a and the configuration area 640b, and vice versa. The applications may be dragged from one area to be dropped in another and/or dragged and dropped within the same area. The behavior of a dropped application may change if the area from which it was dragged differs from the area to which it is dropped. For instance, an application may be dragged from the tray area 640a to be dropped in the configuration area 640b. In this case, the application behavior on this type of drag may be configured to add the application to the configuration area and/or the configuration display screen 680. In contrast, the same application may be dragged from the configuration area 640b to be dropped in the tray area 640a. In this scenario, the behavior of the application may be configured to delete the application from the configuration area 640b once it is “dropped” in the tray area 640a. In this scenario, it is not necessary that the application be added to the tray area 640a. This application behavior may be configured to be interchangeable between areas and/or configured to be similar between areas.” (Ricci: ¶¶ 119-121)
For further context, see the wiping gesture examples throughout Ricci: figs. 5A-6C and/or Kluttz: fig. 6; ¶¶ 37-39 (especially the “adding” aspects in Ricci: ¶ 121 and Kluttz: fig. 6; ¶¶ 37-38).].

As to dependent claim 8, Ricci-Kluttz further shows:
wherein the displayable entries are icons [See the plurality of icons representing displayable entries throughout Ricci: figs. 5A-6C; ¶¶ 32, 88, 94, 97, & 110 | Kluttz: figs. 2 & 5-6; ¶¶ 27-31 & 36-41.].

As to dependent claim 9, Ricci-Kluttz further shows:
receiving a wiping gesture of a user and in response thereto displaying the menu bar on a display unit of the user interface [“{…} the application tray area 640 a may be accessed by dragging a tray handle 632 or other feature to reveal the application tray area 640a. {…} Revealing the application tray area 640a may be visually represented in a number of ways. Moreover, the effect that revealing the tray may have on displayed applications may also be represented in a number of ways. In some embodiments, the application tray area 640a may fly-out from a side of the device 100. In other embodiments the application tray area 640a may appear from a location of the display 608. The manner in which the tray area 640a transitions can be configured with regard to speed, color, transparency, audio output, and combinations thereof. In another embodiment, the application tray area 640a may be “pulled” in a direction 634 from a side of the device 100 to appear over displayed applications. In yet another embodiment, the application tray area 640a may be pulled from a side of the device 100 to share the display 608 with any displayed applications. This embodiment may require the resizing of displayed applications to provide adequate display area for the revealed tray area 640a. In one embodiment, as the tray area 640a increases in size, the displayed applications may decrease in size, and vice versa.” (Ricci: ¶ 116)
.

As to independent claim 10, Ricci shows:
A user interface for adapting a menu bar [e.g. figs. 5A-6C] on a display unit of a locomotive vehicle [¶¶ 03, 31, & 43-47], the user interface comprising:
one or more processors [¶ 08];
a memory having a plurality of instructions stored thereon that, when executed by the one or more processors [¶ 30], causes the user interface to:
display the menu bar on the display unit [e.g. displaying a console application tray 504 (figs. 5A-5E) in its first stage (prior to the expansion into the embodiment illustrated in figs. 6A-6C), and/or item 680 (after the first user input expanding the menu bar 504 as first illustrated in figs. 5A-5E has already taken place, as illustrated in figs. 6A-6C).], 
wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas [see, e.g., in figs. 5A-6C how a multitude of its teachings read on these claimed elements, including the two or more display areas described in either of ¶¶ 104-109 (corresponding to figs. 5A-5E) and/or ¶¶ 110-121 (corresponding to figs. 6A-6C). See in particular ¶ 115. It is also noted that (although moot in view of Ricci since it explicitly shows multiple optical delimiters of the menu bar (and/or the natural boundaries demarcated by the contents of each respective area) being positioned 115)), the “positioned between the two display areas of the continuous display screen” aspects appears to be drawn to a nonfunctional design choice,3 and the “to optically delimit the two display areas” aspect appears to be drawn to both a design choice and an intended use/result4 (neither of which should technically carry considerable patentable weight for purposes of prior art analysis).] and 
display menu bar entries representing ranges of functions of the user interface [e.g. displaying icons 508 (figs. 5A-5E), items/“icons representative of one or more configurable dash display applications” (¶ 117), and/or any of the icons (like meter application 618 - ¶ 121) inside area 680 (figs. 6A-6C)];
receive a first user input and a second predefined user input; evaluate the first user input and the second predefined user input; display, in response to the first user input, a grid of at least a plurality of columns containing a totality of entries that are displayable in the menu bar representing the ranges of functions of the user interface in a second of the two display areas, wherein the menu bar moves in the display and decreases a size of the first of the two display areas and correspondingly increases a size of the second of the two display areas [“{…} the application tray area 640 a may be accessed by dragging a tray handle 632 or other feature to reveal the application tray area 640a. {…} Revealing the application tray area 640a may be visually represented in a number of ways. Moreover, the effect that the application tray area 640a may fly-out from a side of the device 100. In other embodiments the application tray area 640a may appear from a location of the display 608. The manner in which the tray area 640a transitions can be configured with regard to speed, color, transparency, audio output, and combinations thereof. In another embodiment, the application tray area 640a may be “pulled” in a direction 634 from a side of the device 100 to appear over displayed applications. In yet another embodiment, the application tray area 640a may be pulled from a side of the device 100 to share the display 608 with any displayed applications. This embodiment may require the resizing of displayed applications to provide adequate display area for the revealed tray area 640a. In one embodiment, as the tray area 640a increases in size, the displayed applications may decrease in size, and vice versa.” (¶ 116)]; and 
in response to the second predefined user input with respect to a selected entry of the displayable entries in the grid, add an additional entry that is the same as the selected entry to the menu bar and display the selected entry in the menu bar [“The configuration area 640b of the GUI may contain various items including but not limited to folders, menu structures, pictures, and/or other icons representative of one or more configurable dash display applications. For example, the configuration area 640b may show a configuration display screen 680. This configuration display screen 660 represents the arranged GUI applications from the tray area 640a may be dragged and dropped into place on the configuration area 640b of the device screen 608. Once inside the configuration area 640b each application may be adjusted according to desired user specifications. Various configurations represented by the configuration display screen 680 may be saved by initiating a save function through a save icon 660.
FIG. 6B depicts a second representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure. In particular, a user 664 is accessing an application from a menu structure 636a in the tray area 640a. The user may select one or more applications from any menu structure, or combination of menu structures, and drag the application around the GUI in any direction 668. For example a user may wish to select a new gage from the meters folder 636a and drag it to the configuration area 640b for deployment in the configuration display screen 680 and even be displayed in the configurable dash display GUI.
Referring now to FIG. 6C a fourth representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure is shown. As shown, a user 664 has dragged a meter application 618 in a direction 672 that crosses the tray area 640a and configuration area 640b separator, the tray handle 632. The meter application may have been chosen from a folder 636a in the tray area 640a to be dropped in the configuration display screen 680 of the configuration area 640b. It is an aspect of the present disclosure that one or more applications may be dragged between the tray area 640a and the configuration area 640b, and vice versa. The applications may be dragged from one area to be dropped in another and/or dragged and dropped within the same area. The behavior of a dropped application may change if the area from which it was dragged differs from the area to which it is dropped. For instance, an application may be dragged from the tray area 640a to be dropped in the configuration area 640b. In this case, the application behavior on this type of drag may be configured to add the application to the configuration area and/or the configuration display screen 680. In contrast, the same application may be dragged from the configuration area 640b to be dropped in the tray area 640a. In this scenario, the behavior of the application may be configured to delete the application from the configuration area 640b once it is “dropped” in the tray area 640a. In this scenario, it is not necessary that the application be added to the tray area 640a. This application behavior may be configured to be interchangeable between areas and/or configured to be similar between areas.” (¶¶ 119-121)].

Even though Ricci explicitly shows an operability to “anchor” selected entries (Ricci: ¶ 101) and/or deliberately defining a selected entry as being “essential” such that it “may be configured to remain displayed on the device 100” (Ricci: ¶ 102), in the interests of transparency and compacting prosecution, it is potentially conceded that the illustrations throughout Ricci: figs. 5A-6C do not appear to explicitly show how this feature is reduced to practice with respect to the claimed “second predefined user input” (which corresponds in Ricci to the selecting and dragging of an icon from a grid and dropped into a menu bar) so as to definitively rule out the possibility of the selected 
display the menu bar on the display unit, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas and display menu bar entries representing ranges of functions of the user interface [See in fig. 6 how the menu bar (“Add/Remove Panel”) is displayed on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned between the two display areas of the continuous display screen to optically delimit the two display areas (e.g. the “Add/Remove Panel” in fig. 6 is positioned between either two display areas 650 and/or a first display area 640 and a second display area 650) and display menu bar entries representing ranges of functions of the user interface (e.g. icons 600A-600F).];
receive a first user input and a second predefined user input; evaluate the first user input and the second predefined user input; … and in response to the second predefined user input with respect to a selected entry of the displayable entries in the grid, add an additional entry that is the same as the selected entry to the menu bar and display the selected entry in the menu bar while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See how after a first user input (e.g. Kluttz: ¶¶ 27 & 37), a second .

One of ordinary skill in the art, having the teachings of Ricci and Kluttz before them prior to the effective filing date of the claimed invention, would have been motivated to add and display (selectable) additional entries in Ricci’s menu bar examples while also keeping available the selected entry in its grid, as taught by Kluttz. The rationale for doing so would have been that Ricci already explicitly showed an operability to include “additional features, including one or more additional buttons, slots, display areas, and/or shapes” (Ricci: ¶ 111) and how the selection of the selected entry in the grid may have been arranged in “any menu structure, or combination of menu structures” (Ricci: ¶ 120); this is on top of Ricci’s aforementioned operability to “anchor” selected entries (Ricci: ¶ 101) and/or deliberately defining a selected entry as being “essential” such that it “may be configured to remain displayed on the device 100” (Ricci: ¶ 102). Moreover, Kluttz’s solution “provides a convenient means by which a user can quickly access his or her favorite applications, irrespective of the current screen or view. An embodiment provides a consistent launch point, termed herein a “dock point”, by which the user can easily launch (start, initiate) a utility that makes accessible his or her favorite sub-set of applications. An embodiment provides for easy editing of such a utility to add, remove, and change applications (and their ordering) appearing therein” (Kluttz: ¶ 19). Thus, by incorporating Kluttz’s improvements into Ricci, onerous guesswork would be eliminated since the user would be provided with a clearer context as to which entries are still available out of the totality of entries while also/simultaneously being apprised of the selectability of the entries in the menu bar, which would have improved Ricci’s chances of achieving its explicitly stated goal of “offering increased vehicle operator convenience, satisfaction flexibility, and versatility” (Ricci: ¶ 21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ricci in view of Kluttz (hereinafter, the “Ricci-Kluttz” combination) in order to obtain the invention as recited in claim 10.

As to dependent claim 11, Ricci-Kluttz further shows:
configured to carry out a method for adapting the menu bar on the user interface [e.g. Ricci: figs. 5A-6C | Kluttz: fig. 6], the method comprising adding the selected entry to the menu bar while also keeping available the selected entry in the grid in response to the second predefined user input [See the rationale provided above in parent claim 10 combining Kluttz’s “while also keeping available the selected entry in the grid” aspect (Kluttz: fig. 6; ¶¶ 37-39) in view of Ricci’s grid entry selection via a second predefined user input to add the selected entry to a menu bar features (Ricci: figs. 5A-6C; ¶¶ 119-121)].

As to dependent claim 12, Ricci-Kluttz further shows:
A mobile wireless communication device comprising the user interface of Claim 10 [Ricci: ¶¶ 29, 68, 84, 96, 99, 113, & 157 | Kluttz: ¶¶ 01-02, 18, 27, & 42.],
wherein the displayable entries represent ranges of functions of the mobile wireless communication device [The displayable entries may correspond to mobile applications and/or functionalities of a mobile device (Ricci: ¶¶ 29, 68, 84, 96, 99, 113, & 157 | Kluttz: ¶¶ 01-02, 18, 27, & 42).].

As to dependent claim 13, Ricci-Kluttz further shows:
A non-transitory, computer program product, comprising instructions which, when carried out on an evaluating unit of the user interface of Claim 10 [Ricci: ¶¶ 30, 96, & 165 | Kluttz: ¶¶ 05 & 43-45],
add the selected entry to the menu bar while also keeping available the selected entry in the grid in response to the second predefined user input [See the rationale provided above in parent claim 10 combining Kluttz’s “while also keeping available the selected entry in the grid” aspect (Kluttz: fig. 6; ¶¶ 37-39) in view of Ricci’s grid entry selection via a second predefined user input to add the selected entry to a menu bar features (Ricci: figs. 5A-6C; ¶¶ 119-121)].

As to dependent claim 14, Ricci-Kluttz further shows:
A non-transitory, machine-readable storage media comprising a plurality of instructions which, when carried out on an evaluating unit of the user interface of Claim 10 [Ricci: ¶¶ 30, 96, & 165 | Kluttz: ¶¶ 05 & 43-45],
add the selected entry to the menu bar while also keeping available the selected entry in the grid in response to the second predefined user input [See the rationale provided above in parent claim 10 combining Kluttz’s “while also keeping available the selected entry in the grid” aspect (Kluttz: fig. 6; ¶¶ 37-39) in view of Ricci’s grid entry selection via a second predefined user input to add the selected entry to a menu bar features (Ricci: figs. 5A-6C; ¶¶ 119-121)].

As to dependent claim 15, Ricci-Kluttz further shows:
A transportation vehicle comprising the user interface of Claim 10 [Ricci: ¶¶ 03, 31, & 43-47.],
wherein the displayable entries represent ranges of functions of the transportation vehicle [The displayable entries represent ranges of functions of the transportation vehicle (Ricci: figs. 5A-6C).].

As to dependent claim 16, Ricci-Kluttz further shows:
wherein displaying the menu bar on the display unit of the user comprises automatically displaying the menu bar on the display unit of the user prior to receiving an input from the user [i.e. the menu bar can be displayed either automatically, indefinitely, and/or remain open for a configurable interval, any of which would reasonably mean an operability for the menu bar to have been displayed prior to receiving an input from the user (Ricci: ¶¶ 21, 27, 90, 97-98, 102, 105-110, & 118). See also Kluttz: ¶¶ 19 & 28.].


wherein displaying the menu bar on the display unit of the user comprises displaying the menu bar on the display unit of the user prior to receiving the first user input [i.e. the menu bar can be displayed either automatically, indefinitely, and/or remain open for a configurable interval, any of which would reasonably mean an operability for the menu bar to have been displayed prior to receiving the (first) input that reveals the menu bar (Ricci: ¶¶ 21, 27, 90, 97-98, 102, 105-110, & 118). See also Kluttz: ¶¶ 19 & 28.].

Response to Arguments






Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“Claims 10-17 have been rejected under 35 U.S.C. 112(b) as being indefinite.”

The Office respectfully disagrees. It would be clarified for the record that the Final Rejection mailed on 12/09/2020 did not contain a 35 U.S.C. 112(b) rejection, despite Applicant’s allegations.

“The Office Action asserted in Enami that display areas 21, 22, 23 can be considered the operation menu and can optically delimit any areas of overall screen 20, such as second display area 24. However, in none of the illustrations or corresponding disclosre [sic] of Enami does a first user input move a menu bar, decrease the size of the first of the two display areas, and correspondingly increase a size of a second of the two display areas for displaying a grid in the second display area as currently recited in the independent claims.”

The Office respectfully disagrees. First, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking  shows moving the menu bar in the display from the state in fig. 4A to any of the states in fig. 4B or fig. 4C (or, alternatively, moving from the state in fig. 4D to any of the states illustrated in figs. 4A-4C), and how part of this movement may decrease the size/amount of blank/underlying screen real estate that would normally be shown while the menu bar is in an un-expanded state (e.g. fig. 4D) while expanding the size/boundaries occupied by the overall menu bar/structure once the menu bar is expanded (e.g. figs. 4A-4C).
 
“Kluttz fails to cure this deficiency of Enami. The referenced "menu bar" in Kluttz is actually an add/remove interface that only appears when the preselected launch points 1-6 are already full of apps. This interface completely replaces the main menu page and the add/remove interface does not teach or suggest any first or second areas that change in size with movement of the menu bar as recited in the claims temporary interface that takes over the interface from the main launchpoint interface when apps need to be added or removed from the six launchpoints.”

The Office respectfully disagrees. In addition to again improperly attacking the references individually (this time, by attacking Kluttz individually without accounting for the basis that Enami had already set in place by being the primary reference), it does not appear to be acknowledged by the Applicant that Kluttz in its own right teaches a movement of the menu bar (compare, for example, the movement from the state in Kluttz: fig. 2 to Kluttz: fig. 6), but how by definition the displaying of the “Add/Remove Panel” in fig. 6 (e.g. the increasing of its size from at least a state of non-display and/or a minimized status as shown in fig. 2) means that there is now e.g. a reduced size) devoted to background/desktop area 650. 

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Moreover, Applicant’s prior art arguments have been fully considered but are also moot in view of the new/parallel grounds of rejection presented above (e.g. the parallel “Ricci-Kluttz” prior art rejection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Maeda; Masahito
US 20150253938 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface”

US 20120198547 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface”
Pathak; Rabindra et al.
US 20100268426 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface”
Koike; Tadanori et al.
US 20090037101 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar 

US 20070130522 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface”
Boblett; Brennan et al.
US 20170277274 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface”
MEEGAN; Robert et al.
US 20140298259 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are 

US 20140298241 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface”
Ricci; Christopher P. et al.
US 20130144463 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface”
Ricci; Christopher P.
US 20130144469 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display 

US 20040141008 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface”
Ricci; Christopher P. et al.
US 20130152003 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a second of the two display areas for displaying a-grid in the second display area of at least a plurality of columns containing a totality of entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface”
Matthews; David A. et al.
US 20060123353 A1
“display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of a 


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R. CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday 9:30am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ALVARO R CALDERON IV/Examiner, Art Unit 2173              

 /KIEU D VU/ Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See also MPEP §§ 2111.04, 2111.05, and 2144.04.
        2 See, e.g., MPEP §§ 2111.04 & 2114.
        3 The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See also MPEP §§ 2111.04, 2111.05, and 2144.04.
        4 See, e.g., MPEP §§ 2111.04 & 2114.